DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper content and language of an abstract of the disclosure.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
The abstract of the disclosure is objected to for the following reasons:
Not including steps of the process 
Using phrases which can be implied “The present application provides,” “According to one example of the present application” 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN106000123A, hereinafter referred to as "Li"). The English language translation of Li provided with this action is being relied upon. 
Regarding claims 1, 3, 6, 8-12, and 14-16, Li teaches a method of preparing a porous film including steps of forming a uniform slurry of Cu powder, PVB binder, and ethanol, spraying the slurry onto a copper foil support, drying at 60ºC to form a film blank, and sintering at 650ºC [0025]. 
Regarding claim 5, Li teaches an example of preparing the porous films using carboxymethyl cellulose (CMC) as the binder [0031].
Regarding claims 7 and 17, Li further teaches using water as a solvent in the porous film precursor [0013, 0025]. 

Claims 1, 5, and 8-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US 2017/0021416, hereinafter referred to as "Park").
Regarding claims 1 and 9-14, Park teaches a method of fabricating a porous metal foam (Abstract) including steps of forming a slurry of iron oxide powder, water, and a binder, pouring and cooling the slurry onto a copper rod, freeze drying the slurry to form a porous green body, reducing the green body from iron oxide to iron, and sintering in a tube furnace in a hydrogen-argon gas mixture at 500ºC [0054-0056].
Regarding claim 5, Park teaches an example of forming a titanium foam wherein a slurry is formed using titanium powder, water, and polyvinyl alcohol (PVA) as the binder [0057-0058].  
Regarding claim 8, Park teaches a step of cutting the porous metal foam into a thin layer [0050].

Claims 1, 4-8, 12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (JP2009102701A, hereinafter referred to as "Wada"). The English language translation of Wada provided with this action is being relied upon. 
Regarding claims 1, 4-8, 12, and 17-18, Wada teaches a method of manufacturing a porous sintered body of titanium (Abstract), including steps of producing a slurry with titanium powder having an average particle size of 10-30 µm, glycerin and ethylene glycol, a methylcellulose or polyvinyl alcohol binder, and water [0027-0028], forming the slurry into a sheet-shaped formed body [0029], and sintering the slurry by induction heating at 1200ºC [0032]. 

s 1-8, 12, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Third et al. (US 5846664, hereinafter referred to as "Third").
Regarding claims 1, 3-6, 8, and 12, Third teaches a method of fabricating porous metal components including steps of forming a slurry by mixing a copper powder with a median particle size of 77 microns, ethanol, and a polyvinyl alcohol PVB B79 binder, casting and forming the slurry into a thin individual tape layer, and sintering at 800ºC (Col. 6 lines 60-67, Col. 7 lines 1-25). 
	Regarding claim 2, Third teaches amounts of the copper powder, ethanol, and binder in the slurry (Table 1) which provide, when converted, 5.4 parts by weight of the binder to 100 parts by weight Cu, and 124 parts by weight of ethanol to 100 parts by weight of the binder. 
Regarding claims 7 and 17, Third teaches slurry components of copper powder, Menhaden fish oil, ethanol, and PVB B79 binder (Col. 6 lines 60-67, Col. 7 lines 1-4), which are alternatively taken to read on the metal powder, dispersant, alcohol solvent, and binder, respectively, of the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN106000123A, hereinafter referred to as "Li") as applied to claim 1 above. The English language translation of Li provided with this action is being relied upon. 
Regarding claim 4, the final porous film thickness in Li is 60 µm [0025], such that it is implicit that the Cu powder used in the film precursor would have a particle diameter of ~60 µm or less. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0021416, hereinafter referred to as "Park") as applied to claims 1 and 9 above.
Regarding claims 3 and 16, Park teaches additional metals that can be selected for fabricating the metallic foam including copper [0052], and in the process of Park the metal foam slurry is applied onto a copper rod [0010]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP2009102701A, hereinafter referred to as "Wada") as applied to claim 1 above. The English language translation of Wada provided with this action is being relied upon.
Regarding claim 2, the mass% ranges of the slurry components in Wada [0028] provide, when converted, 0.6-200 parts by weight of the binder to 100 parts by weight Ti, and 1-30000 . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5-8, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 13, and 18-20 of copending Application No. 16/625,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3 and 7, claim 19 of ‘863 teaches a method for preparing a metal foam comprising steps of forming a metal foam precursor with a slurry that comprises a copper powder, a dispersant, a binder, and an antisolvent, and sintering the metal foam precursor. 
Claims 2, 5, 6, 8, and 17-18 are taught by the combination of claims 1-3, 4, 6, 7, 13, 18, and 20 of ‘863. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 6, 7-8, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 8, 13-14, and 18 of copending 
Regarding claims 1, 4, and 7, the combination of claims 1, 5, and 13 of ‘059 teaches a method for manufacturing a metal foam, the method comprising steps of forming a green structure using a slurry comprising a metal particulate material having an average particle diameter of 10-100 µm, a first solvent, a second solvent, and a binder, and sintering the green structure. 
Regarding claims 6 and 17, the combination of claims 1, 5, 8, and 13 of ‘059 teaches that the first solvent can be an alcohol, the first solvent is taken to read on the dispersant in the instant claim 6, or alternatively, the first solvent can be water, an alcohol, DMSO, DMF, or NMP when the first solvent is taken to read on solvent of the instant claim 17. 
Claim 8 is taught by the combination of cl. 1, 5, 13, and 18 of ‘059. 
Regarding claim 18, the combination of cl. 1, 5, 13, and 14 of ‘059 teaches sintering of the green structure by application of an electromagnetic field.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-10, 12, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 17, and 18 of copending Application No. 16/604,619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 9-10, claim 2 of ‘619 teaches a method for preparing a heat pipe comprising steps of forming a metal foam precursor by applying a slurry directly on a surface of 
Regarding claim 8, claim 8 of ‘619 teaches forming the metal foam precursor into a film or sheet. 
Regarding claim 12, claim 9 of ‘619 teaches performing sintering at 500-2000ºC.
Regarding claims 14 and 15, claims 17 and 18 of ‘619 teach drying of the metal foam precursor at 50-250ºC prior to sintering. 
Claims 2 and 4-7 are taught by the combination of claims 1-7 of ‘619. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-8, 12, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-11, 13, and 17 of copending Application No. 16/348,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 4, claim 4 of ‘365 teaches a method of manufacturing a metal foam comprising steps of forming a green structure using a slurry of a metal particulate material having an average particle diameter of 1-100 µm, a dispersant, and a binder, and sintering the green structure. 
Regarding claim 12, the combination of claims 4, 17, and 18 of ‘365 teaches sintering at 100-1200ºC. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Claims 2, 5-8, and 18 are taught by the combination of claims 1, 4, 6-11, and 13 of ‘365.


Claims 1-2, 4-6, 8-10, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-8, and 15-16 of copending Application No. 16/627,139 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of ‘139 teaches a method for preparing a metal foam comprising steps of forming a first metal foam precursor using a first slurry containing a first metal powder, a first binder, and a first dispersant, and sintering the first metal foam precursor. 
Claims 2, 4-6, 8-10, and 12 are taught by claims 2-5, 7, 15, and 8 of ‘139. 
Regarding claim 14, the combination of claims 1 and 15-16 of ‘139 teaches a step of drying the metal foam precursor formed on a metal base material prior to sintering. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3-6, and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-8, 13, 15-18 of copending Application No. 16/648,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 8-10, the combination of claims 1, 4, and 7 of ‘833 teaches a method for producing a film, comprising steps of pattern coating a slurry containing metal 
Claims 3-6 and 11, 13-14, and 16 are taught by the combination of claims 1-5, 7-8, 13, 15, and 17-18.
Regarding claims 12 and 15, the combination of claims 1, 4, 7, 15-16, and 17 of ‘833 teaches drying of the pattern-coated slurry at 20-150ºC followed by sintering at 300-2000ºC. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20170025683A1 and CN105525123A teach similar methods of preparing porous metal foams 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736